                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

TAMMY SIMPSON, INDIVIDUALLY
AND MARVIN CHARLEY,
INDIVIDUALLY, HUSBAND AND
WIFE, TAMMY SIMPSON, AS
GUARDIAN AND NEXT FRIEND OF
P.S. AND B.C., MINOR CHILDREN

               Plaintiffs,

       v.                                                      No. 1:18-cv-01169 KG-LF

UNITED STATES OF AMERICA;
SARA MICHAELS, M.D.; BRANDON
ANDERSON, THOMAS BURNISON, M.D.;
DONALD BRUNK, M.D.; MARGARET
THOMA, M.D.; SAN JUAN ONCOLOGY
ASSOCIATES, P.C. and its agents;
JEFFREY NEIDHART, M.D.;
BLACK AND WHITE CORPORATIONS 1-10;
AND JOHN AND JANE DOES 1-10,

               Defendants.

                       AMENDED ORDER SUBSTITUTING THE
                     UNITED STATES FOR CERTAIN DEFENDANTS

       THIS MATTER came before the Court on the Amended Notice of Substitution filed by

the United States of America, and the Court is fully advised in the premises. After consideration

of the United States’ Amended Notice of Substitution and the entire record in this matter,

       THE COURT CONCLUDES that the United States is the only proper federal defendant

with respect to the common law tort claims alleged in the Complaint against Defendants Sara

Michaels, M.D.; Thomas Burnison, M.D.; Donald Brunk, M.D.; Margaret Thoma, M.D.; and

Brandon J. Anderson, Pharm. D.

       IT IS THEREFORE ORDERED that the United States is substituted as a party defendant
with respect to the claims alleged in the Complaint against Defendants Sara Michaels, M.D.;

Thomas Burnison, M.D.; Donald Brunk, M.D.; and Margaret Thoma, M.D., and Plaintiff's

claims against Defendants Sara Michaels, M.D.; Thomas Burnison, M.D.; Donald Brunk, M.D.;

Margaret Thoma, M.D.; and Brandon J. Anderson, Pharm. D., are dismissed with prejudice.

       IT IS FURTHER ORDERED that hereafter, the caption for this cause shall be: Tammy

Simpson, individually and Marvin Charley, individually, husband and wife, Tammy Simpson, as

guardian and next friend of P.S. and B.C., minor children vs. The United States of America; San

Juan Oncology Associates P.C. and its agents; Jeffrey Neidhart, M.D.; Black and White

Corporations 1-10; and, John and Jane Does 1-10.


       SO ORDERED.


                                                   UNITED STATES DISTRICT JUDGE


Submitted by:

/s/ Roberto D. Ortega 6/21/19
ROBERTO D. ORTEGA
Assistant United States Attorney
